         Case 7:17-cr-00089-CS Document 1187 Filed 04/12/21 Page 1 of 1




                                      LAW OFFICES OF
                             ALLAN P. HABER, ESQ.
                                 220 East 73rd Street, Apt. 1DD
                                  New York, New York 10021


OF COUNSEL                                                            TELEPHONE: 917-374-4666
STEPHANIE CARVLIN, ESQ.                                               E-MAIL: allan@haberesq.com
GEORGES G. LEDERMAN, ESQ.

ASSOCIATE
JACOB BARCLAY MITCHELL, ESQ.




                                                     April 12, 2021

Hon. Cathy Seibel
District Court Judge, SDNY                                    The Clerk of Court is respectfully directed to
U.S. Courthouse                                               terminate Mr. Haber as counsel for Defendant
300 Quarropas Street                                          Caldwell, and to terminate Doc. 1186.
White Plains, NY 10605-4150


Re: United States v. Terrance Caldwell
    Ind. No. 17 Cr. 89(CS)                                                                         4/12/21




Dear Judge Seibel

         Please accept this letter as a formal motion to ask permission to be removed from the
ECF notifications on the above captioned case. I am no longer on the CJA panel as I have
retired.

       Thank you for your consideration.

                                                     Respectfully,

                                                     ______s/s___________
                                                     Allan Haber, Esq.

APH: fms
